Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Santini (US 20180222571 A1) in view of Kloos (US 20050227582 A1).

Regarding Claim 1, Santini teaches a structural composite airfoil having a leading edge (Fig. 2 element
30) and a trailing edge (Fig. 2 element 34), the structural composite airfoil comprising:
a primary structural element extending from a leading edge region to a trailing edge region
(Structures between leading edge 30 and element 22 shown in Fig. 2), wherein the leading edge region
of the primary structural element forms the leading edge of the structural composite airfoil, wherein the
primary structural element comprises:
an upper skin panel extending from an upper leading edge end to an upper trailing edge end (Fig. 2 element 12);
a lower skin panel extending from a lower leading edge end to a lower trailing edge end (Fig. 2 element 12) wherein the lower skin panel is continuous from the lower leading edge end to the lower trailing edge end (Continuity shown in Fig. 2);
an internal volume defined between the upper skin panel and the lower skin panel (Interior of
airfoil shown in Fig. 2); and
a front C-channel spar (Fig. 2 element 20) comprising an upper flange coupled to the upper skin
panel (Fig. 2 element 20A), wherein the front C-channel spar further comprises a lower flange coupled to the lower skin panel (Fig. 2 element 20B), wherein the upper leading edge end of the upper skin panel is directly coupled to the lower leading edge end of the lower skin panel forward of the front C-channel spar (Shown in Fig. 2), and wherein the leading edge region of the primary structural element has a bullnose shape defined by the lower skin panel (Fig. 2 element 28) at the joggle end; and a secondary structural element defining the trailing edge of the structural composite airfoil (Fig. 2 element 42).
Santini fails to teach the upper skin panel comprises a joggle adjacent the upper leading edge end, wherein the joggle is positioned forward of the front C-channel spar, wherein a lower skin surface of the upper leading edge end faces the internal volume, wherein an upper skin surface of the upper leading edge end faces an internal surface of the lower leading edge end of the lower skin panel.
However, Kloos teaches the upper skin panel comprises a joggle adjacent the upper leading edge end, wherein the joggle is positioned forward of the front C-channel spar, wherein a lower skin surface of the upper leading edge end faces the internal volume, wherein an upper skin surface of the upper leading edge end faces an internal surface of the lower leading edge end of the lower skin panel (Fig. 3 upper element 90).
Santini and Kloos are both considered analogous to the claimed invention as they are both in the same field of designing/manufacturing aircraft wings or control surfaces. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structural composite airfoil of Santini with the overlapping panels of Kloos. Doing so would allow for a flush and secure connection between the upper and lower panels.

Regarding Claim 2, Santini and Kloos teach the limitations set forth in Claim 1.
Santini further discloses the upper trailing edge end of the upper skin panel is coupled to the lower skin panel (Connection shown in Fig. 3).

Regarding Claim 3, Santini and Kloos teach the limitations set forth in Claim 1.
Santini further discloses the upper skin panel comprises an integral Z-spar at the upper trailing
edge end (Fig. 3 element 60).

Regarding Claim 4, Santini and Kloos teach the limitations set forth in Claim 3.
Santini further discloses the integral Z-spar is formed by the upper skin panel within the trailing
edge region of the primary structural element (Fig. 3 z-spar formed by connection between upper skin
and lower skin).

Regarding Claim 5, Santini and Kloos teach the limitations set forth in Claim 1.
Kloos further discloses the structural composite airfoil has a chord length, and wherein a position along the chord length may be defined by a percentage of a distance along the chord length from the leading edge, wherein the joggle is positioned between 0-10% of the chord length away from the leading edge (Distance shown in Fig. 3).

Regarding Claim 8, Santini and Kloos teach the limitations set forth in Claim 1.
Santini further discloses wherein the primary structural element further comprises a middle C-
channel spar coupled to the upper skin panel and the lower skin panel (Fig. 2 element 16), wherein a
second channel of the middle C-channel spar faces the leading edge of the structural composite airfoil,
wherein the middle C-channel spar is positioned aft of the front C-channel spar (Shown in Fig. 2).

Regarding Claim 9, Santini and Kloos teach the limitations set forth in Claim 1.
Santini further discloses the upper skin panel is coupled to the lower skin panel without any splice straps (No straps disclosed; See Fig. 2).

Regarding Claim 10, Santini and Kloos teach the limitations set forth in Claim 1.
Santini further discloses the lower skin panel is continuous from the lower leading edge end to
the lower trailing edge end (Fig. 2 element 14).

Regarding Claim 11, Santini and Kloos teach the limitations set forth in Claim 1.
Kloos further discloses the structural composite airfoil comprises an upper airfoil surface and a
lower airfoil surface, wherein the lower airfoil surface is defined by the lower skin panel (Fig. 3;
Combination of elements 68 and 70), and wherein the lower leading edge end of the lower skin panel
forms part of the upper airfoil surface (Fig. 3; joggle at upper element 90).

Regarding Claim 12, Santini and Kloos teach the limitations set forth in Claim 1.
Santini further discloses the structural composite airfoil is a trailing edge flap, an aileron, a
flaperon, a rudder, a canard, an elevator, and/or a winglet (“While the aerodynamic control surface 10 is shown and described as a flap, those skilled in the art will appreciate that the aerodynamic control
surface 10 may assume various configurations, such as an aileron, an elevator, a rudder, a slat, a spoiler, an air brakes or the like, without departing from the scope of the present disclosure.”, Par. [0019] lines 1-6).


Regarding Claim 13, Santini and Kloos teach the limitations set forth in Claim 1.
Santini further discloses the secondary structural element comprises a duckbill closeout (Fig. 3
element 24).

Regarding Claim 14, Santini and Kloos teach the limitations set forth in Claim 13.
Santini further discloses the duckbill closeout is bonded to the lower skin panel (Shown in Fig. 3).

Regarding Claim 15, Santini and Kloos teach the limitations set forth in Claim 1.
Santini further discloses the upper trailing edge end of the upper skin panel is coupled to the
lower skin panel at a position forward of the secondary structural element (Connection point shown in
Fig. 3).

Regarding Claim 16, Santini and Kloos teach the structural composite airfoil according to Claim 1.
Santini further discloses and aircraft comprising the structural composite airfoil according to Claim 1 (Fig. 8 element 302).

Regarding Claim 17, Santini and Kloos teach the structural composite airfoil according to Claim 1.
Santini further discloses a trailing edge flap for an aircraft comprising the structural composite airfoil according to Claim 1 (“the aerodynamic control surface 10 is shown and described as a flap”, Par. [0019] lines 1-2).

Regarding Claim 18, Santini teaches a method of assembling a structural composite airfoil, the method
comprising:
coupling an upper skin panel to a front C-channel spar (Fig. 2 shown at element 20A), wherein
the structural composite airfoil extends from a leading edge to a trailing edge (Fig. 2 element 12), wherein a first channel of the front C-channel spar faces the trailing edge of the structural composite airfoil, wherein the front C-channel spar comprises an upper flange (Fig. 2 element 20A), a lower flange (Fig. 2 element 20B), and an elongated span extending between the upper flange and the lower flange (Fig. 2 element 20), wherein the coupling the upper skin panel to the front C-channel spar comprises coupling the upper skin panel to the upper flange of the front C-channel spar, and wherein the upper skin panel extends from an upper leading edge end to an upper trailing edge end (Shown in Fig. 2 element 12); 
coupling a lower skin panel to the front C-channel spar such that an internal volume is defined between the upper skin panel and the lower skin panel (Interior of airfoil shown in Fig. 2), wherein the upper skin panel, the lower skin panel, and the front C-channel spar together form at least a portion of a
primary structural element of the structural composite airfoil (Structures between leading edge 30 and
element 22 shown in Fig. 2), wherein the lower skin panel extends from a lower leading edge end to a lower trailing edge end (Shown in Fig. 2 element 14), and wherein the lower skin panel is continuous from the lower leading end to the lower trailing edge end (Continuity shown in Fig. 2); forming the leading edge of the structural composite airfoil with the lower skin panel, wherein the leading edge has a bullnose shape defined by the lower skin panel (Bullnose shown in Fig. 2 leading edge 30);
Santini fails to explicitly teach forming a joggle in the upper skin panel, wherein the joggle is adjacent the upper leading edge end of the upper skin panel, and wherein the coupling the upper skin panel to the front C-channel spar comprises coupling the front C-channel spar to the upper skin panel aft of the joggle; and coupling the lower leading edge end of the lower skin panel directly to the upper leading edge end of the upper skin panel at the joggle and forward of the front C-channel spar.
However, Kloos teaches forming a joggle in the upper skin panel (Fig. 3 element 90), wherein the joggle is adjacent the upper leading edge end of the upper skin panel, and wherein the coupling the upper skin panel to the front C-channel spar comprises coupling the front C-channel spar to the upper skin panel aft of the joggle; and coupling the lower leading edge end of the lower skin panel directly to the upper leading edge end of the upper skin panel at the joggle and forward of the front C-channel spar (Fig. 3 upper element 90).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structural composite airfoil of Santini with the overlapping panels of Kloos. Doing so would allow for a flush and secure connection between the upper and lower panels. 

Regarding Claim 19, Santini and Kloos teach the limitations set forth in Claim 18.
Kloos further discloses the coupling the lower leading edge end to the upper leading edge end
comprises coupling the lower leading edge end to the upper leading edge end such that a lower skin
surface of the upper leading edge end faces the internal volume (Internal volume after connection shown in Fig. 3), and such that an upper skin surface of the upper leading edge end faces an internal surface of the lower leading edge end of the lower skin panel (Joggled connection Fig. 3 upper element 90).

Regarding Claim 20, Santini and Kloos teach the limitations set forth in Claim 18.
Santini further discloses forming an integral Z-spar in the upper skin panel element (Fig. 3 z-spar
formed by connection between upper skin and lower skin); and coupling the integral Z-spar to the
lower skin panel (Shown in Fig. 3).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Santini (US 20180222571 A1) in
view of Kloos (US 20050227582 A1) and in further view of Wood (US 9745048 B2).

Regarding Claim 6, Santini and Kloos teach the limitations set forth in Claim 1.
Santini and Kloos fail to teach the upper flange of front C-channel spar is nestled with the joggle.
However, Wood teaches the upper flange of the front C-channel spar is nestled with the joggle (Fig. 2 element 24 against joggle).
Santini, Kloos, and Wood are all considered to be analogous to the claimed invention as they are
in the same field of aircraft wing/control surface design and manufacturing. It would have been obvious
to someone of ordinary skill in the art to have modified the control surface design of Santini and Kloos
with the C-spar being against the joggled connection point of the leading edge. This would allow for more support in the area of the connection point where structural support is needed.

Regarding Claim 7, Santini and Kloos teach the limitations set forth in Claim 1.
Santini and Kloos fail to teach the upper flange of the front C-channel spar is complementary in
shape to the joggle.
However, Wood teaches the upper flange of the front C-channel spar is complementary in shape
to the joggle (Fig. 2 upper flange of element 24).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the control surface design of Santini and Kloos with the C-spar
being complimentary in shape to the joggle. This would allow for a flush connection between the flange
of the C-spar and the skin.



Response to Arguments
Applicant's arguments filed 0 have been fully considered but they are not persuasive. The examiner respectfully disagrees with Applicant’s remarks regarding the joggled connection between the lower panel and the upper panel. The only use of the joggle in the examiner’s action is with the combination of Santini and the upper joggle connection of Kloos. As used in the action, the combination would have a continuous lower panel as shown in Santini and the connection at the joggle in the upper leading edge region disclosed by Kloos. Applicant’s arguments regarding the “direct” attachment have been fully considered but they are not persuasive. The examiner respectfully disagrees with Applicant’s remarks regarding the prior art failing to disclose direct attachment between the upper and lower skins at the joggle. Since only the upper joggle connection point of Kloos is used in the rejection, the continuous lower skin of Santini would be directly connected to the upper skin in the combination.



Pertinent Prior Art
Graham (GB 2266085 A) shows a joggled connection between the upper and lower skin panels at the upper leading edge region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644